EXHIBIT 99.1 Hewlett-Packard Company 3000 Hanover Street Palo Alto, CA 94304 hp.com News Release HP ReportsFiscal 2014Second Quarter Results Editorial contacts ● Secondquarter non-GAAP diluted net earnings per share of $0.88, up 1% from the prior-year period, versus the previously provided outlook of $0.85 to $0.89per share Kate Holderness, HP +1 ● Secondquarter GAAP diluted net earnings per share of $0.66, up 20% from the prior-year period, versus the previously provided outlook of $0.62 to $0.66per share corpmediarelations@hp.com
